NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ALVARADO HERNANDEZ,                         No.   16-71195

                Petitioner,                      Agency No. A200-691-440

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 24, 2019**
                                 Pasadena, California

Before: CALLAHAN, OWENS, and R. NELSON, Circuit Judges.

      Juan Alvarado Hernandez, a native and citizen of Guatemala, seeks review

of the Board of Immigration Appeals’ (BIA) final removal order, dismissing his

appeal from the immigration judge’s (IJ) decision denying him asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). As the parties are familiar with the facts, we do not recount them here.

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.1

      1.     The BIA did not err in determining that Alvarado is ineligible for

withholding of removal. Substantial evidence supports the BIA’s conclusion that

Alvarado failed to meet his burden of showing a clear probability of future

persecution. See 8 C.F.R. § 1208.16(b)(2); Tamang v. Holder, 598 F.3d 1083,

1091 (9th Cir. 2010). Though the IJ found that Alvarado testified credibly, his

testimony alone, which did not include specific facts showing a clear probability of

future persecution, is not enough to compel a different result. See Singh v. INS,

134 F.3d 962, 969 n.14 (9th Cir. 1998). Specifically, Alvarado’s belief that five

men (one Guatemalan police officer and four businessmen) threatened and

murdered his family members is not supported by objective evidence. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006). Additionally, Alvarado’s claim

is undercut by one of his sisters’ continued safety in Guatemala.2 See Tamang, 598


      1
              This court’s review is limited to Alvarado’s claims for withholding
and CAT relief because Alvarado has waived review of his asylum claim by failing
to challenge the BIA’s conclusion that he is ineligible for asylum under the one-
year filing deadline. See Cui v. Holder, 712 F.3d 1332, 1338 n.3 (9th Cir. 2013).
      2
               Alvarado argues the BIA misinterpreted his testimony regarding the
location of four of his five sisters. However, regardless of where his four other
sisters live, Alvarado’s testimony that one of his sisters still lives in Guatemala and
has not been harmed supports the BIA’s conclusion, especially considering that
sister—as Alvarado’s relative who operates the family’s last existing minimarket
in Puerto San Jose—is the sister most similarly situated to Alvarado, who operated

                                           2
F.3d at 1094.

      2.     The BIA also did not err in rejecting Alvarado’s alternate argument

that he would be persecuted on account of being a Guatemalan who believes in

justice and the rule of law. Because Alvarado attempted to advance an entirely

new argument in support of withholding for the first time on appeal to the BIA, the

BIA properly concluded that it was inappropriate to consider it. See Honcharov v.

Barr, 924 F.3d 1293, 1297 (9th Cir. 2019).

      3.     Finally, substantial evidence supports the BIA’s conclusion that

Alvarado is ineligible for CAT protection. While Alvarado testified that one of the

five men who murdered his family members was a member of the Guatemalan

national police, he did not present any evidence that the police officer would

torture him or acquiesce in such torture. Thus, he failed to establish that it is

“more likely than not” that he would be tortured by—or with the consent or

acquiescence of—Guatemalan government officials. 8 C.F.R. § 1208.16(c)(2); see

id. § 1208.18(a)(1).

      PETITION FOR REVIEW DENIED.




a minimarket in Puerto San Jose before leaving for the United States. See Tamang,
598 F.3d at 1094.

                                           3